 


114 HRES 354 EH: Expressing the sense of the House of Representatives regarding the safety and security of Jewish communities in Europe.
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 354 
In the House of Representatives, U. S.,

November 3, 2015
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the safety and security of Jewish communities in Europe. 
 

Whereas anti-Semitic rhetoric and acts, including violent attacks on people and places of faith, have increased in frequency, variety, and severity in many countries in Europe; Whereas the French Service de Protection de la Communaute Juive (Jewish Community Security Service) reported an increase in anti-Semitic acts in France between 2013 to 2014 (from 423 acts to 851), including an increase in violent ones (from 105 acts to 241);
Whereas the Community Security Trust reported an increase in anti-Semitic acts in the United Kingdom between 2013 to 2014 (from 535 acts to 1,168), including an increase in violent ones (from 69 to 81); and the Kantor Center for the Study of Contemporary European Jewry reported an increase in anti-Semitic acts between 2013 and 2014 in Germany (from 788 acts to 1076, including 36 violent acts to 76), Belgium (from 64 acts to 109, including 11 violent acts to 30), Austria (from 137 acts to 255, including 4 violent acts to 9), and Italy (from 45 to 90, including 12 violent acts to 23); Whereas the Federal Bureau of Investigation reported, in its latest available statistics, 870 incidents in 2012 with anti-Jewish bias motivation, including 13 violent incidents, and 625 incidents in 2013 with anti-Jewish bias motivation, including four violent incidents;
Whereas anti-Semitic attacks have been increasingly directed at places of ordinary daily life and places of worship, including— (1)the violent extremist who pledged his loyalty to the Islamic State of Iraq and al-Sham (ISIS) and attacked a kosher supermarket in Paris, France, January 9, 2015, murdering four Jewish patrons; and 
(2)the violent extremist who pledged his loyalty to ISIS and attacked the Great Synagogue in Copenhagen, Denmark, during a bat mitzvah celebration, February 15, 2015, murdering a member of the Jewish community on security duty, and wounding two members of the Danish Police Service;  Whereas anti-Semitic attacks are threats to the fundamental freedoms, rights, security, and diversity of all citizens, societies, and countries in which they occur;
Whereas governments have primary responsibility for the security and safety of all of their citizens and therefore primary responsibility for monitoring, preventing, and responding to anti-Semitic violence; Whereas Jewish community groups that focus on strengthening safety awareness, crisis management, and preparedness are essential to keeping members of the Jewish community safe, and complement efforts of government and inter-governmental entities;
Whereas keeping members of Jewish communities safe requires government agencies, intergovernmental institutions and agencies, and law enforcement associations, formally recognizing and partnering with Jewish community groups that focus on safety awareness and crisis management and preparedness; Whereas in the United States, United Kingdom, and France, there are examples of formal recognition, partnership, training, and information-sharing between government entities and Jewish community security groups that have strengthened these countries and contributed to the safety and security of Jewish communities;
Whereas Jewish community groups, consortia, and initiatives, have formed and are forming to focus on safety awareness, crisis management, and preparedness, and partner with law enforcement entities and thought leaders; Whereas information-sharing and action-focused campaigns, including the national If You See Something, Say Something campaign of the Department of Homeland Security, which rely on members of the public reporting suspicious activity to law enforcement personnel, are critical to preventing violent attacks on individuals and communities;
Whereas relevant information, research, and analysis is vital to strengthening the preparedness, prevention, mitigation, and response of Jewish communities and law enforcement agencies; Whereas broader efforts to counter violent extremism, and efforts to counter anti-Semitism, should be integrated with each other as appropriate and share best practices;
Whereas in the Berlin Declaration of April 29, 2004, participating States of the Organization for Security and Cooperation in Europe (OSCE) condemned anti-Semitism and committed themselves to specific actions to combat it, and to collect and maintain reliable information and statistics about anti-Semitic crimes; Whereas, on December 6, 2013, the Ministerial Council of the OSCE, which is composed of the Foreign Ministers of participating States, adopted Decision number 3/13 entitled Freedom of Thought, Conscience, Religion, or Belief, emphasizing the link between security and full respect for the freedom of thought, and committing member governments to adopt policies to promote respect and protection for places of worship and religious sites, religious monuments, cemeteries and shrines against vandalism and destruction, among other specific actions;
Whereas, on December 5, 2014, the Ministerial Council of the OSCE adopted Declaration number 8, the Basel Declaration, on Enhancing Efforts to Combat Anti-Semitism, in which members of the Council stated, We express our concern at the disconcerting number of anti-Semitic incidents that continue to take place in the OSCE area and remain a challenge to stability and security and We stress the importance of States collaborating with civil society through effective partnerships and strengthened dialogue and co-operation on combating anti-Semitism; and Whereas in 2004, Congress passed the Global Anti-Semitism Review Act, which established an Office to Monitor and Combat Anti-Semitism, headed by a Special Envoy to Monitor and Combat Anti-Semitism: Now, therefore, be it 
 
That the House of Representatives— (1)urges the United States Government to work closely with European governments and their law enforcement agencies, the Organization for Security and Cooperation in Europe (OSCE), the European Union, Europol, and Interpol, encouraging them to— 
(A)formally recognize, partner, train, and share information with Jewish community security groups to strengthen preparedness, prevention, mitigation, and response related to anti-Semitic attacks and to support related research initiatives; (B)consider the formal partnerships in the United States, the United Kingdom, and France, between government entities and Jewish community security groups, as examples of partnership, training, and information-sharing; 
(C)support assessments of the— (i)general environment in which anti-Semitic attacks occur; 
(ii)data on types of crimes committed and the response from law enforcement; (iii)relationships of Jewish community groups with local law enforcement agencies, including joint training opportunities and information sharing; 
(iv)preparedness, including emergency response plans, of Jewish community groups; and (v)response of local law enforcement systems to anti-Semitic attacks, including incident reporting, initial response, and the prioritization and prosecution of those crimes; 
(D)utilize these assessments to help make adjustments to their strategies and efforts to combat anti-Semitism as needed; (E)help Jewish communities develop common, baseline safety standards; 
(F)consider developing a standardized pan-European information-sharing and alerting system that can include governmental and non-governmental agencies, as well as Jewish communities; (G)develop safety-awareness and suspicious activity reporting campaigns; 
(H)integrate, as appropriate, efforts to combat violent extremism and efforts to combat anti-Semitism; (I)ensure law enforcement personnel are effectively trained to monitor, prevent, and respond to anti-Semitic violence, and to partner with Jewish communities; 
(J)reaffirm and work for the implementation of the OSCE declarations, decisions, and other commitments focusing on anti-Semitism; and (K)ensure senior officials, with commensurate authority and resources, have been appointed or designated to combat anti-Semitism and collaborate with governmental and inter-governmental agencies, law enforcement agencies, Jewish community groups, and other civil society groups;  
(2)reaffirms its support for the mandate of the United States Special Envoy to Monitor and Combat Anti-Semitism as part of the broader policy priority of fostering international religious freedom; and (3)urges the Secretary of State to continue robust United States reporting on anti-Semitism by the Department of State and the Special Envoy to Combat and Monitor Anti-Semitism.
 
Karen L. Haas,Clerk.
